OPINION
NYE, Chief Justice.
Appellant was indicted for the offense of delivery of a controlled substance, namely, at least four hundred grams of cocaine. Appellant entered a plea of guilty. The trial court assessed the recommended punishment of thirty-five years imprisonment and a fine of $100,000. As the sole point of error, appellant contends the court erred by not granting his motion to dismiss because he was entrapped as a matter of law.
Prior to entering his guilty plea, appellant filed a “Motion to Dismiss on Account of Entrapment.” On July 15, 1988, the motion was dismissed by the trial court. Although the parties’ briefs refer to a statement of facts transcribing a hearing on the motion that took place on July 15, 1988, that statement of facts is not in the record.
Appellant requested a complete statement of facts, including transcriptions of all pre-trial hearings in his designation of the appellate record. On October 7, 1988, this court sent a letter to appellant’s attorney stating that “the statement of facts (2 volumes) in the above cause was this day marked ‘received’ in this Court,” and it instructed the attorney to file a motion for leave to file the statement of facts. After the motion was filed and granted, we notified appellant that the statement of facts had been ordered filed.
Neither of the two volumes contains a transcription of the Motion to Dismiss hearing. That is the basis of appellant’s complaint. Appellant made no objections to the appellate record. It is a rule of law *510that makes it appellant’s duty to ensure that the record contains all materials necessary for appellate review. Tex.R.App.P. 50; see also McGlynn v. State, 704 S.W.2d 18, 20 (Tex.Crim.App.1986); Soliz v. State, 693 S.W.2d 518, 519 (Tex.App.—Corpus Christi 1985, no pet.). Absent a sufficient record to determine if the trial court erred, we overrule appellant’s point of error and AFFIRM the judgment of the trial court.
DORSEY, J., concurs.